UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM8-K CURRENT REPORT Pursuant to Section13 OR 15(d)of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):March 8, 2012 Energy XXI (Bermuda) Limited (Exact name of registrant as specified in its charter) BERMUDA 001-33628 98-0499286 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) Canon’s Court, 22 Victoria Street, P.O. Box HM 1179, Hamilton HM EX, Bermuda (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (441) 295-2244 (Former name or former address, if changed since last report.) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b)under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c)under the Exchange Act (17 CFR 240.13e-4(c)) Item 3.02. Unregistered Sale of Equity Securities. On March 8, 2012, Energy XXI (Bermuda) Limited (the “Company”) announced that it had entered into an exchange agreement with aholder of the Company’s 5.625% Convertible Perpetual Preferred Stock, par value $0.001 per share (the “Preferred Stock”), to issue 292,030 shares of the Company’s common stock, par value $0.005 per share (the “Common Stock”), in exchange for (i) 29,692 shares of Preferred Stock, (ii) the payment of accrued and unpaid dividends and (iii) an inducement premium. The issuance of the shares of Common Stock in this transaction is exempt from registration under the Securities Act of 1933, as amended (the “Securities Act”), pursuant to Section 3(a)(9) of the Securities Act. A copy of the related press release is attached hereto as Exhibit 99.1 and incorporated by reference herein. Item 8.01.Other Events. The information set forth in Item 3.02 is incorporated herein by reference. Item 9.01 Financial Statements and Other Exhibits (d) Exhibits. Exhibit Number Description Press Release of Energy XXI (Bermuda) Limited, dated March 8, 2012. - 2 - SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Energy XXI (Bermuda) Limited By: /s/ West Griffin Name: West Griffin Title: Chief Financial Officer Date: March 9, 2012 - 3 - a EXHIBIT INDEX Exhibit Number Description Press Release of Energy XXI (Bermuda) Limited, dated March 8, 2012. - 4 -
